Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to the amendments filed on 6/10/2022 in which claims 21-30 are pending.
Response to Arguments
Applicant's Argument: 
Examiner has not established that merely adding magnets to Ko would render Claim 1 obvious (the examiner believe that the applicant meant to recite claim 21). The Office Action has failed to supply documentary evidence sufficient to establish that it is well- known to modify the "slidable" "movable" and "adjustable" configuration of Ko's visor with magnets to achieve "a shield ... releasably magnetically coupled to the at least one first magnet. The proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose
Examiner's Response: 
Examiner considered the applicant argument but found unpersuasive, Applicant did not invent magnets, it is well-known fastener in the art, to replace a well-known in the art with another fastener well-known in the art is obvious in order to obtain optimum configuration and to maximize comfort, durability and functionality of the device. 
It is noted that the Supreme Court has rejected the rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness. KSR Int' l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007).  In this case, the modification is a mere substitution of one well-known material with another to obtain optimum configuration and to maximize comfort, durability and functionality of the device since the proposed combination is nothing more "than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
With respect to applicant' s argument relate to the functionality of the device, it is noted that the combination, in this instance, discloses similar structural features as that of the claimed invention, as noted in the rejections.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 21-23, 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (U.S. Pub. No. 2012/0233747).

Regarding claim 21, Ko discloses a helmet (Fig. 1 identifier 110) comprising:
an upper-body (134, 136) comprising an upper outer shell (134);
a lower-body (148, 150) comprising an energy absorbing layer (150) (Para. 0130, lines 1-3) nested within the upper-body as shown in Fig. 2;
an opening (158) formed within a front portion of the helmet (See Fig. 2);
at least one first stopper element (132) encased within the upper body and adjacent the opening (158) (as shown in Fig. 2) (wherein the stopper (132) was considered as a first fastener because it catch or fasten the visor/shield (116) in an open and closed positions); and
a shield (116) comprising a shield mount (172) and at least one second fastener (170) (integrally) coupled to the shield mount (See Fig. 3) that is sized to fit within the opening and to be releasably coupled to the at least one first fastener (See Figs. 2-9).
Ko does not disclose at least one first and second magnets.
However, it is obvious to the ordinary skilled in the art to try different well-known fasteners such as magnets to obtain optimum configuration and to maximize comfort, durability and functionality of the device. It is noted that when the fasteners are modified the shield and the at least first magnet will be magnetically coupled to the at least one first magnet.

Regarding claim 22, Ko discloses a helmet wherein as modified the first fastener/magnet (132) comprises a surface that is substantially coplanar with a surface of the opening (158) as shown in Fig. 2.

Regarding claim 23, Ko discloses a helmet wherein as modified the first magnet (132) and the second magnet (170) are self-aligned with respect to each other such that the shield is capable to be magnetically coupled to the upper-body in direct alignment with eyes of a user as shown in Fig. 9.

Regarding claim 25, Ko discloses a helmet as modified further comprising:
a third fastener/magnet (130) mounted to the upper body above the opening for magnetic coupling with the second magnet when assembled (See Fig. 2) (above the first magnet (See Fig. 3)).

Regarding claims 27-28, Ko discloses a helmet wherein:
the upper body comprises PET (See Para. 0018); and
the lower-energy absorbing material (150) comprises EPS (Para. 0130).

Regarding claim 29, Ko discloses a helmet wherein the upper body and lower body are coupled together (See Fig. 4 when assembled).

Regarding claim 30, Ko discloses a helmet wherein the shield comprises a lens portion (See Fig. 3 identifier 116).

Allowable Subject Matter
Claims 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732